Citation Nr: 1213070	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  05-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for renal insufficiency with hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) following a Board remand in February 2010.  This matter was originally on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2008, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this claim in December 2008 so that certain due process considerations could be addressed, as well as so the Veteran could be afforded an appropriate VA examination.  This examination was not conducted.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  As such, the Board, in February 2010 remanded the matter so that the previously ordered VA examination could be conducted.  This examination was conducted in April 2010.  Stegall.  The case is now ready for appellate review.  


FINDINGS OF FACT

Persistent edema and albuminuria with BUN (blood urea nitrogen) 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion are not demonstrated.



CONCLUSION OF LAW

The criteria for a rating higher than 60 percent rating for renal insufficiency with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in March 2006.  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the instant increased rating claim for the Veteran's service-connected renal insufficiency with hypertension, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, historically, the RO in August 2004 continued the 20 percent disability evaluation assigned for the Veteran's service-connected hypertension.  The Veteran perfected an appeal to that decision.  In August 2005 the RO found that a March 2003 decision was clearly and unmistakably erroneous in not granting a separate 30 percent rating for renal insufficiency with hypertension.  Later, in October 2005, the RO increased the rating assigned for the renal insufficiency with hypertension to 60 percent.  

In this case, the RO did, pursuant to the instructions set out by the Board in a December 2008 remand, provide the appellant with notice in March 2009.  That letter informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This letter included all pertinent and necessary Vazquez-notice language.  This letter of course was sent after the initial adjudication of the claim.  In this regard, the Board notes that, while the March 2009 notice provided to the Veteran was not given prior to the first adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice were provided, the Veteran's claim was readjudicated in Supplement Statements of the Case (SSOCs) issued in September 2009 and August 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Accordingly, the Board concludes that any defect in the timing of any notice has been cured, and no prejudice to the Veteran has resulted.  The Veteran's representative has also not claimed any prejudice occurred in this case.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.

In addition, the Veteran was afforded a VA examination in April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is  adequate, as it was predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected renal insufficiency with hypertension since he was last examined in April 2010.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in September 2008 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges, and as demonstrated by the facts of this case, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected renal insufficiency with hypertension has, throughout the appeal, been rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541.  Diagnostic Code 7541 pertains to renal involvement in systemic disease processes and directs that the disability is to be rated as renal dysfunction.  See 38 C.F.R. § 4.114a.  

The current 60 percent rating requires renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A higher 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a, renal dysfunction.  

Under Diagnostic Code 7101, for the evaluation of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent evaluation is assigned when diastolic blood pressure is predominantly 100 or more, systolic blood pressure is predominantly 160 or more, or there is a history of diastolic blood pressure at predominantly 100 or more that requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent evaluation is assigned when diastolic pressure is predominantly at 130 or more.  Id.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, while isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.

Except in cases where there is an absence of a kidney or there is chronic renal disease requiring regular dialysis, separate ratings are not to be assigned for any coexisting hypertension or heart disease.  38 C.F.R. § 4.115 (2011). 

Factual Background

A private medical laboratory finding, dated in April 2004, shows a BUN finding of 17, which was described as normal, and a creatinine finding of 1.3, which was described as high.  A May 2004 private laboratory finding noted a BUN reading of 20 (described as normal), and a creatinine reading of 2.3 (described as high).  

Review of a VA hypertension examination dated in December 2005 shows that the Veteran was taking prescribed medication for his hypertension.  On examination, blood pressure was measured as being 167/112.  Another finding, from August 2005, was noted to be 126/62.  Essential hypertension was diagnosed.  

The report of a VA hypertension examination dated in February 2007 shows that the Veteran reported a history of hypertension since 1972.  He was taking several medications for control of his hypertension.  He had never been to a hospital for his hypertension.  The Veteran described his usual blood pressure readings as 130/80.  Blood pressure readings taken in conjunction with the examination were 150/90, 150/90, and 150/90.  The examiner also commented on January 2007 blood test findings which showed a BUN reading of 26, which was described as normal, and a creatinine finding of 1.9, which she described as high.  

Review of a September 2007 VA diabetes mellitus examination report notes that July 2007 laboratory testing showed a BUN finding of 32, and a creatinine level of 2.2.  Blood pressure was measured as 154/88.  

A September 2007 VA endocrine progress note includes the following BUN/creatinine findings dated, respectively, in April, July, and September 2007:  22/1.5, 44/2.2, and 32/2.2.

A June 2008 VA laboratory addendum report shows that BUN/creatinine findings from testing in May 2007, June 2007, and May 2008 showed, respectively, the following:  30/1.6, 28/1.9, and 29/1.9.  These were all noted to be high, or elevated.  

The report of a July 2009 VA diabetes mellitus examination report shows that the examiner referred to July 2009 "BMP" (basic metabolic panel) test findings which showed a BUN finding of 32, described as high, and a creatinine level of 1.89, also described as high.  Blood pressure findings showed the following:  140/82, 144/80, and 148/82.  The supplied diagnoses included renal insufficiency likely secondary to uncontrolled longstanding hypertension and diabetes mellitus Type 2.  

In response to the Board's February 2010 remand, a VA examination was conducted in April 2010 to ascertain the severity of the Veteran's service-connected renal insufficiency with hypertension.  The examiner is shown to have reviewed the Veteran's claims folder.  The Veteran's renal insufficiency was noted to have first been diagnosed in 2007, and that he had had hypertension since the 1970's.  The Veteran reportedly weighed 238 pounds (noted to be stable), and he added he was trying to lose weight.  He denied weakness, incontinence, and edema.  No hospitalizations for either his kidneys or blood pressure were reported.  The Veteran reported that some days he feels not like doing anything, but he added he nevertheless exercised every night.  The Veteran also informed the examiner that he did not work, and that he retired seven years earlier.  

Blood pressure was measured as being 140/88.  Laboratory test findings, reported the examiner, from March 2010 showed a BUN finding of 38, and a creatinine level of 2.05.  These were both described as "high."  The Veteran was diagnosed with stage 3 chronic kidney disease.  The Veteran, opined the examiner, would most likely reach end stage kidney disease over the next two to three years.  He added that the Veteran's nutrition had been excellent, and that he had no anemia.  He again mentioned that there was no persistent edema, and no lethargy, weakness, anorexia, or weight loss.  The examiner did comment that on occasion there was limitation of exertion, but added that the Veteran was able to exercise on a nightly basis.  The Veteran was also noted to have never been on dialysis.

Analysis

Under Diagnostic Code 7541, renal involvement in diabetes mellitus is rated as renal dysfunction.  The criteria for the next higher rating, 80 percent, for renal dysfunction are persistent edema and albuminuria with BUN of 40 to 80 mg%; or, creatinine of 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. 

While mindful that a BUN finding of 44 was included in July 2007 VA laboratory test findings, in the absence of persistent edema and albuminuria (which was not present at that time) with BUN of 40 to 80 mg%; or, creatinine of 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, the criteria for the next higher rating have not been met at any time during the appeal period.  Also, the medical evidence is absent for a creatinine finding of 4 or greater.  In addition, the April 2010 VA examiner clearly pointed out the absence of generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  As noted at that time, the Veteran exercised on a daily basis.

On the basis of the above analysis the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for the next higher evaluation and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected renal insufficiency with hypertension now on appeal the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluation is inadequate.  The Board further observes that, even if the available schedular evaluation for the disability was inadequate (which it is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran required frequent hospitalization for his disorder.  Also, the Veteran, as noted in the course of his April 2010 VA examination, informed the examiner that he had retired seven years earlier.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 60 percent for renal insufficiency with hypertension is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


